Opinion by
Oliver, P. J.
In accordance with stipulation of counsel and on the authority of Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) bak hop, lotus nuts (hoi shin lien, hoi pak lin), suit sit, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua were held entitled to free entry under paragraph 1669 as crude drugs, and other commodities were held dutiable at 10 percent under paragraph 34 as drugs, advanced. Apricot kernels were held *434dutiable at 3 cents per pound under paragraph 762, Tariff Act of 1930, or paragraph 760, Tariff Act of 1922, on the authority of Abstract 34104. Protests sustained in part.